Title: To George Washington from Major General Philip Schuyler, 23 October 1776
From: Schuyler, Philip
To: Washington, George



Dear Sir
Saratoga [N.Y.] Octr 23d 1776

Yesterday I received Mr Harrison’s Letter of the 18th Instant, respecting the Stockbridge Indians—They have all left the Army in the Course of the last Week and are returned Home—I have not had a Line from General Gates since the 16th—The British Army under the Command of General Carlton were at Crown point on Monday last, and I suppose will make an Attempt on Tyonderoga in a few Days, if they have not already—The Militia move up slowly and very reluctantly. Finding that Mr Avery the present Commissary, in this Department, as being a Stranger, was not likely to get a Supply of Flour, I have requested the Committee of Albany and others to make purchases, and have so arranged Matters that I hope the Enemy will not be able to interrupt the necessary Supplies for the Army, if the Militia will do their Duty. I am Dear Sir with great Esteem Your Excellency’s most obedient humble Servant

Ph: Schuyler

